dcxVcs- recMd
                   Case 1:19-cr-00386-PKC Document 18 Filed 08/29/19 Page 1 of 1 PageID #: 40
I. C1R./D1ST./D1V.C0DE                  2. PERSON REPRESENTED                                                                    VOUCHER NUMBER
                EDNY                                  Mustafa Goklii
3. MAG. DKT./DEF. NUMBER                           4. DIST. DKT./DEF. NUMBER                         5. APPEALS DKT./DEF. NUMBER                       6. OTHER DKT. NUMBER
                                                       19 CR386(PKC)
7. IN CASEA4ATTER OF/Cfl.w Yome;                   8. PAYMENT CATEGORY                              9. TYPE PERSON REPRESENTED                         10. REPRESENTATION TYPE
                                                                                                    X Adult Defendant              □ Appellant             (See Insiructions)
                                                    X Felony                  a Petty Offense
       USA    vs    GOKLU                           □ Misdemeanor             □ Other               □ Juvenile Defendant           □ Appellee
                                                       Appeal                                           Other                                                cc

 11. OFFENSEfSi CHARGED (Cite U.S. Code. Title &           Section) Kmore than one offense, list (up to fne) maior offenses cliareed. accorjms to .severiiv ofoffense.

                                                         18 use 1956


 12. ATTORNEY'S NAME (f-'irsl Name. M.I.. I^si Name, including any suffix).                             1. COURT ORDER
       AND MAILING ADDRESS                                                                               X O Appointing Counsel                          □ C Co-Counsel
                                                                                                         X F Subs For Federal Defender                   □ R Subs For Retained Attorney
                                                                                                         a P     Subs For Panel Attorney                 □ Y Standby Counsel
       Michael Gold
       Kudman Trachten Aloe, LLP
                                                                                                      Prior Altomey's Name:                                 James Darrow
       350 Fifth Avenue, 68th Floor
                                                                                                         Appoinlmenl Dales:
       New York. NY 10118
                                                                                                         □ Because the above-named person represented has testified under oath or has otherwise
       Telephone Number:                                                                              satisfied this Coiid that he or she (1) is financially unable to employ counsel and (2) does not
                                                                                                      wish to waive counsel, and becau
 14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per insiructions)                             name appears in Item 12 is appoi
                                                                                                         Q Other (See Instructions)
                                                                                                                                           s/ James Orenstein
                                                                                                                       Sisnatiire of Presiding Judicial Officer or By Order of the Court

                                                                                                                            8/29/19                                          8/29/19
                                                                                                                         Date of Order                                 Nunc Pro Tune Date
                                                                                                      Repayment or partial repayment ordered from the person represented for this service at time
                                                                                                      appointment.           □   YES      □ NO

                          CLAIM FOR SERVICES AND EXPENSES                                                                                     FOR COURT USE 3NLY
                                                                                                             TOTAL                MATH'TECH.             MATH/TECH.
                                                                                                                                                                                 ADDITIONAL
                                                                                       HOURS                                                                ADJUSTED
         CATEGORIES (Attach iiemization of services with dates)                                             AMOUNT                 ADJUSTED                                         REVIEW
                                                                                      CLAIMED                                                               AMOUNT
                                                                                                            CLAIMED                   HOURS

 15.
         b. Bail and Detention Hearings



  3

  U




         (RATE PER HOUR = S                               )     TOTALS
 16.
         b. Obtaining and reviewing records
  t
  3


  U
  O
         e. Investinative and other work (Specify on additional sheei.s)
  O      (RATE PER HOUR = S                               )     TOTALS:
  17     Travel Expenses (lodging, parking, meals, mileage, etc.)
 18      Other Expenses (other than expert, transcnpts. etc./
 OR AND TOTALS (CLAIMED AND ADJUSTED):
                                                                                                       20. APPOINTMENT TERMINATION DATE                            21. CASE DISPOSITION
  19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE
                                                                                                            IF nTHPB THAN TABF rOWPI FTTlTN
        FROM:                                            TO:

  22. CLAIM STATUS                  □ Final Payment                 o Interim Payment Number                                           □ Supplemental Payment
        Have you previously applied to the court for compensation and/or reimbursement for this       □ YES        o NO            If yes, were you paid?     □ YES        □ NO
        Other than from tlie Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
        representation? o YES         □ NO            If yes, give details on additional sheets.
        I swear or affirm the truth or correctness of the above statements.

        SiBnaiurc of Attorney

                                                              APPROVED FOR PAYMENT — COURT USE ONLY
  23. IN COURT COMP.                    24. OUT OF COURT COMP.             25. TRAVEL EXPENSES                  26. OTHER EXPENSES                     27. TOTAL AMT. APPR./CERT


  28. SIGNATURE OF THE FRESlf)1NG JUDICIAL OFFICER                                                             DATE                                    28a. JUDGE/MAG. JUDGE CODE


  29. IN COURT COMP.                    30. OUT OF COURT COMP.             31. TRAVEL EXPENSES                  32. OTHER EXPENSES                     33. TOTAL AMT. APPROVED


  34. SIGNATURE OF CHIEF JUD(3E, COURT OF               APPEALS (OR DELEGATE) Payment approved                  DATE                                   34a. JUDGE CODE
      m excess of the statutory threshold amount.
